Title: From Thomas Jefferson to John Barnes, 29 August 1806
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                            
                            Monticello Aug. 29. 06.
                        
                        Your favor of the 22d. I found on my return here two or three days ago, and I now inclose you a check on the
                            bank of the US. for 1550. D. which I will pray you to apply as follows. 
                        
                     
                        
                        
                        
                        D
                        
                     
                     
                        
                        remit to 
                        
                        Oliver Evans of Philadelphia
                        344.
                        96
                     
                     
                        
                        
                        Messrs. Jones & Howell of do.
                        137.
                        10
                     
                     
                        
                        pay 
                        
                        Thomas Carpenter
                        110.
                        33
                     
                     
                        
                        credit 
                        
                        me in your accts.
                        373.
                        32
                     
                     
                        
                        remit to 
                        
                        me by post
                        
                           584.
                        
                        
                           29
                        
                     
                     
                        
                        
                        
                        1550.
                        
                     
                  
                        I should be glad to recieve the remittance of 584.20, say 585. D. by the mail which leaves Washington on
                            the 8th. of Sep. because that being the stage mail it will come safer than by the horse–mail of the Friday. we are all in
                            good health here, & the family wish to be remembered to you. I fix on the last day of September for my departure hence,
                            & Oct. 3. for my arrival at Washington. Accept my affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    